TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

Carolyn Beecher                              )   Docket No. 2016-08-0279
                                             )
v.                                           )   State File No. 97742-2015
                                             )
McKesson Corporation, et al.                 )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims,                         )
Amber E. Luttrell, Judge                     )


                  Affirmed and Remanded - Filed December 19, 2016


In this interlocutory appeal, an assembly line worker alleges she suffered pelvic organ
prolapse after engaging in heavy lifting activities at work. The employer denied the
claim on the basis that the worker’s injuries were not causally related to her employment.
Following an expedited hearing, the trial court ruled that the worker had not presented
sufficient medical evidence that her injuries were work-related and denied benefits. The
worker has appealed. We affirm the trial court’s decision and remand the case.

Presiding Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board in
which Judge David F. Hensley and Judge Timothy W. Conner joined.

Carolyn Beecher, Memphis, Tennessee, employee-appellant, pro se

Thomas P. Cassidy, Jr., Memphis, Tennessee, for the employer-appellee, McKesson
Corporation




                                            1
                                       Memorandum Opinion 1

       Carolyn Beecher (“Employee”) alleges experiencing pelvic organ prolapse as a
result of lifting while in the course and scope of her employment with McKesson
Corporation (“Employer”) on November 16, 2015. 2 Employee alleges that on that date,
she was performing her duties on an assembly line when she lifted a heavy item from a
conveyor belt and felt pain in her abdomen. According to the trial court’s order,
Employee testified that, after working additional shifts, her condition worsened and she
noticed a protrusion at her vaginal opening. She testified that she attempted to report the
incident to Employer’s human resources personnel on November 30, 2015. However,
when she was unable to contact anyone in the human resources office, she informed
“Nicole” of her injury. 3 According to the trial court’s order, Employer’s human
resources representative, Rick Clifton, testified that Employee reported the work accident
to Employer on December 10, 2015.

       Employee was examined by a gynecologist, Dr. Elizabeth Mann, who noted that
Employee complained of pain that had begun two weeks prior and a protrusion at her
vaginal opening. She referred Employee for a surgical consult with Dr. Stephen Portera,
who recommended surgery to address Employee’s condition. Dr. Portera performed the
surgery and released Employee to return to work with lifting restrictions and a
prescription for physical therapy.

       After her surgery, Employee was provided a panel of physicians from which she
selected a medical group that included Dr. Corey Tinker. Dr. Tinker examined Employee
and observed that she had suffered pelvic organ prolapse and that she was required to
perform heavy lifting for her employment. He opined that “[p]elvic organ prolapse is
always multi-factorial but with the nature of the patient’s work and the way in which the
symptoms presented, I do feel it likely” her condition was work-related. Dr. Tinker
noted, however, that his ability to render an opinion was limited because he had not seen
her prior to her surgery.

        Dr. B. Todd Chappell, a gynecologist, performed a records review at Employer’s
request. Dr. Chappell indicated that pelvic organ prolapse is multifactorial with a variety
of risk factors, several of which applied to Employee. He opined that “from information

1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
2
  Because neither a transcript of the trial court proceedings nor a statement of the evidence has been
provided, we have gleaned the facts from the pleadings and the trial court’s order.
3
    It is unclear who “Nicole” is or what her position with Employer may be.
                                                      2
I have reviewed and considered because of these various pre-existing risk factors,
[Employee’s] condition cannot be associated to one work incident on a particular day
with any precision, accuracy, or reliability.” He further opined that “considering all
causes and pre-existing factors, it is my opinion that even if a work incident was a
potential contributing factor, work was no more than a possible minor contributing factor
. . . that led to [Employee’s] condition.”

       In light of the conflicting medical opinions, the parties took Dr. Tinker’s
deposition. Dr. Tinker acknowledged that he did not have Dr. Portera’s records or an
ultrasound report regarding Employee’s history of uterine fibroids and bladder prolapse
when he rendered his initial opinion. Dr. Tinker testified that pelvic organ prolapse is
multifactorial and that

       [t]he extent to which one thing contributes more than something else is
       more of a legal question than a medical one, and so doctors don’t spend
       their time trying to figure out what percentage of each one of those factors
       had impact. So it’s a difficult question to answer for a doctor. . . . Based
       on the limited information that I had in having seen it after correction, my
       assessment was that, certainly, I thought work had an important role. Was
       that 35 percent, 49 percent, 52 percent, 57 percent? That’s not a medical
       question and I don’t know how to answer that.

Dr. Tinker acknowledged that assigning a percentage of the responsibility for Employee’s
condition to her employment would be speculative and agreed that the employment might
bear no responsibility for the injury.

        On the basis of these medical opinions, the trial court determined Employee had
not presented sufficient medical evidence to establish she is likely to succeed at trial in
proving her pelvic organ prolapse was the result of her employment. Accordingly, the
trial court denied benefits. We are unable to conclude that the trial court erred in
declining to award benefits at this interlocutory stage.

       First, the only medical opinions provided are equivocal at best. Dr. Tinker, an
authorized physician, opined that he was unable to state that the employment contributed
more than fifty percent to the injury as required by Tennessee Code Annotated section
50-6-102(14) (2015). Dr. Chappell, the physician who performed a records review at
Employer’s request, opined that Employee’s condition was not causally related to the
employment.

       Second, Employee testified regarding the incident forming the basis of her claim,
her injuries, and the course of the medical care for those injuries. However, we have
been provided with no record of this testimony. Moreover, no statement of the evidence
has been filed. Thus, the totality of the evidence introduced in the trial court is unknown,

                                             3
and we decline to speculate as to the nature and extent of the proof presented to the trial
court. Instead, consistent with established Tennessee law, we presume that the trial
court’s ruling was supported by sufficient evidence. See Leek v. Powell, 884 S.W.2d 118,
121 (Tenn. Ct. App. 1994) (“In the absence of a transcript or a statement of the evidence,
we must conclusively presume that every fact admissible under the pleadings was found
or should have been found favorably to the appellee.”).

       Third, in her notice of appeal, Employee fails to identify any issues for review,
asserting only that she “had her evidence,” that her “medical records spoke for
[themselves],” and that she had not suffered from her condition prior to the November 16,
2015 incident at work. She has submitted no brief on appeal, has not made any
argument, and has not explained how the trial court erred in resolving her case. As stated
by the Tennessee Supreme Court, “[i]t is not the role of the courts, trial or appellate, to
research or construct a litigant’s case or arguments for him or her.” Sneed v. Bd. of Prof’l
Responsibility of the Sup. Ct. of Tenn., 301 S.W.3d 603, 615 (Tenn. 2010). Indeed, were
we to search the record for possible errors and raise issues and arguments for Employee,
we would essentially be acting as her counsel. The law clearly prohibits us from doing
so. See Webb v. Sherrell, No. E2013-02724-COA-R3-CV, 2015 Tenn. App. LEXIS 645,
at *5 (Tenn. Ct. App. Aug. 12, 2015).

       Accordingly, the trial court’s decision is affirmed and the case is remanded for any
further proceedings that may be necessary.




                                             4
                      TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                        WORKERS’ COMPENSATION APPEALS BOARD

Carolyn Beecher                                           )   Docket No.   2016-08-0279
                                                          )
v.                                                        )   State File No. 97742-2015
                                                          )
McKesson Corporation, et al.                              )


                                      CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 19th day of December, 2016.
 Name                     Certified   First Class   Via   Fax      Via     Email Address
                          Mail        Mail          Fax   Number   Email

 Carolyn Beecher                                                     X     carolynbeecher1@yahoo.com
 Thomas P. Cassidy, Jr.                                              X     tom.cassidy@mgclaw.com
 Amber E. Luttrell,                                                  X     Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                                 X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                 X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Jeanette Baird
Deputy Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-0064
Electronic Mail: Jeanette.Baird@tn.gov